

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (the "Agreement") is entered into on the 13th day
of November, 2008, by and among Narayan Capital Funding Corp., Inc., a Florida
corporation (“Buyer”), Willowhuasca Wellness, Inc. (“Seller”), and Alchemical
Capital Corp., a Florida corporation (the “Company”).


EXPLANATORY STATEMENT


WHEREAS, Seller desires to sell, and Buyer desires to acquire, all of the
outstanding common stock of the Company (the "Common Stock"), on the terms
described below; and


WHEREAS, the Company and Buyer desire that Law Offices of Michael H. Hoffman,
P.A. continue to serve as legal counsel to the Company and provide on-going
legal services, including advice on corporate and securities law matters.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
conditions and promises hereinafter set forth, the parties hereto agree as
follows:


1. PURCHASE AND SALE.


1.1 Shares.  On the terms and subject to the conditions herein provided, Seller
agrees to sell, transfer and assign to Buyer, and Buyer agrees to purchase and
acquire from Seller, on the Closing Date (as defined in Section 1.4 below), Two
Million Seven Hundred Thousand (2,700,000) shares (the “Shares”) of Common
Stock.  The Company has issued and outstanding an aggregate of Three Million
(3,000,000) shares of common stock.


1.2 Excluded Liabilities.  Buyer will not acquire, and Seller shall pay or cause
the Company to pay, all of the Company’s liabilities as of the Closing Date.


1.3 Purchase Price.


(1) Purchase Price.  The aggregate purchase price for the Shares to be sold by
Seller and to be purchased by Buyer is Ten Thousand Dollars ($10,000), which is
payable upon the closing of this Agreement.


(2) Manner of Payment.  Buyer shall pay the Purchase Price by check or wire
transfer of immediately available funds to an account designated by Seller.


1.4 Closing; Effective Date.  Subject to the satisfaction of the conditions
stated in Section 6, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the Seller's office at 12:00 p.m.
P.S.T. on the date first above written (the “Closing Date”).


1.5 Transactions and Documents at Closing.


(1) Deliveries by Seller and the Company.  At the Closing, Seller and the
Company shall deliver to Buyer:


(1)  
the certificate representing the Shares in proper form for transfer to Buyer;



(2)  
the resignation of the Company’s sole officer and director; the stock ledger,
minute book, corporate seal and books and records of the Company; and


 
-1-

--------------------------------------------------------------------------------

 

 


(3)  
a certified copy of all necessary corporate action approving the Company’s
execution, delivery and performance of this Agreement.



(2) Deliveries by Buyer.  At the Closing, Buyer shall deliver to Seller:


(1)  
payment of the Purchase Price; and



(2)  
a certified copy of all necessary corporate action approving Buyer’s execution,
delivery and performance of this Agreement.



2. ADDITIONAL AGREEMENTS.


2.1 Legal Services.  The Company shall continue to engage the Law Offices of
Michael H. Hoffman, P.A. to serve as legal counsel to the Company and provide
on-going legal services, including advice on corporate and securities law
matters.  The term of such engagement shall be for a period of one year,
commencing on the Closing Date, and ending on the first anniversary of the
Closing Date (the “Term”).  If such engagement is not terminated by the Company
prior to ninety (90) days before the expiration of the Term (or any extension
thereof), the Term shall automatically be extended for an additional one year
period.  This automatic extension shall apply to each subsequent one year period
that the Term is extended.


2.2 Cooperation; Further Assurances.  Each of the parties hereto will cooperate
with the other and execute and deliver to the other parties hereto such other
instruments and documents, provide such other notices or communications and take
such other actions as may be reasonably requested from time to time by any other
party hereto as necessary to carry out the intended purposes of this Agreement.


3. REPRESENTATIONS, COVENANTS AND WARRANTIES OF SELLER AND THE COMPANY.


To induce Buyer to enter into this Agreement and to consummate the transactions
contemplated hereby, Seller and the Company represent and warrant to and
covenant with Buyer as follows:


3.1 Organization.  Each of the Company and the Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida.


3.2 Execution; No Inconsistent Agreements.


(1) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly and validly authorized and
approved by Seller and the Company, and this Agreement is a valid and binding
agreement of Seller and the Company, enforceable against Seller and the Company
in accordance with its terms.


(2) The execution and performance of this Agreement by Seller does not
constitute a breach or violation of the organizational or governing documents of
Seller or the Company, or a material default under any of the terms, conditions
or provisions of (or an act or omission that would give rise to any right of
termination, cancellation or acceleration under) any agreement or obligation to
which Seller or the Company is a party.

 
-2-

--------------------------------------------------------------------------------

 

(3) 
3.3 Title to Shares.  Seller shall transfer to Buyer good and valid title to the
Shares, free and clear of all liens and encumbrances.


4. REPRESENTATIONS, COVENANTS AND WARRANTIES OF BUYER.


To induce Seller and the Company to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer represents and warrants to and
covenants with Seller and the Company as follows:


4.1 Organization; Compliance.   Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida.


4.2  Execution; No Inconsistent Agreements; Etc.


(1) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly and validly authorized and
approved by Buyer and this Agreement is a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms.


(2) The execution and delivery of this Agreement by Buyer does not, and the
consummation of the transactions contemplated hereby will not, constitute a
breach or violation under any of the terms, conditions or provisions of (or an
act or omission that would give rise to any right of termination, cancellation
or acceleration under) any agreement or obligation to which Buyer is a party.


4.3 Investment Representation.  Buyer understands and acknowledges that (a) the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or under any state securities laws in reliance upon
exemptions provided thereunder and that the Shares may not be transferred or
sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and pursuant to state securities
laws and regulations, as applicable, and (b) the representations and warranties
contained herein are being relied upon by the Company and Seller as a basis for
the exemption for the transfer of the Shares pursuant to this Agreement under
the registration requirements of the Securities Act and any applicable state
securities laws.  Buyer is acquiring the Shares for Buyer's own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the Securities Act.  Buyer has had the
opportunity to review the books and records of the Company and has been
furnished or provided access to such relevant information that Buyer has
requested.  Buyer is knowledgeable, sophisticated and experienced in business
and financial matters of the type contemplated by this Agreement and is able to
bear the risks associated with an investment in the Company.  Buyer has
considered the investment in the Shares and has had an opportunity to ask
questions of and receive answers from the sole officer and director of the
Company about the Shares and the business and financial condition of the Company
sufficient to enable it to evaluate the risks and merits of its investment in
the Company.


4.4 Status of Buyer.  Buyer is an “accredited investor" within the meaning of
Rule 501 promulgated under the Securities Act.


5. BUYER'S ACCESS TO INFORMATION AND ASSETS.  Buyer and its authorized
representatives, at Buyer’s own expense, shall have access to the books,
records, employees, counsel, accountants, and other representatives of the
Company at all times reasonably requested by Buyer for the purpose of conducting
an investigation of the Company's financial condition, corporate status,
operations, business, assets and properties.

 
-3-

--------------------------------------------------------------------------------

 

6. 


7. CLOSING CONDITIONS.


7.1 Conditions to Obligations of Seller.  The obligations of Seller to carry out
the transactions contemplated by this Agreement are subject, at the option of
Seller, to the following conditions:


(1) Buyer shall have furnished Seller with a certified copy of all necessary
corporate action on its behalf approving its execution, delivery and performance
of this Agreement.


(2) All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects at and as of the Closing, as
if such representations and warranties were made at and as of the Closing, and
Buyer shall have performed and satisfied in all material respects all covenants
and agreements required by this Agreement to be performed and satisfied by Buyer
at or prior to the Closing; provided, however, that Seller shall not be entitled
to refuse to consummate the transactions contemplated by this Agreement in
reliance upon its own breach or failure to perform.


(3) Buyer shall have executed and delivered to Seller the documents referred to
in Section 1.5.2.2.


7.2 Conditions to Obligations of Buyer.  The obligations of Buyer to carry out
the transactions contemplated by this Agreement are subject, at the option of
Buyer, to the satisfaction of the following conditions:


(1) The Company shall have furnished Buyer with a certified copy of all
necessary corporate action on its behalf approving its execution, delivery and
performance of this Agreement.


(2) All representations and warranties of Seller and the Company contained in
this Agreement shall be true and correct in all material respects at and as of
the Closing, as if such representations and warranties were made at and as of
the Closing, and Seller and the Company shall have performed and satisfied in
all material respects all agreements and covenants required by this Agreement to
be performed and satisfied by Seller and the Company at or prior to the Closing;
provided, however, that Buyer shall not be entitled to refuse to consummate the
transactions contemplated by this Agreement in reliance upon its own breach or
failure to perform.


(3) Seller and the Company shall have executed and delivered to Buyer the
documents referred to in Section 1.5.1.


8. MISCELLANEOUS.


8.1 Notices.


(1) All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person, one (1) business day after the date
of mailing by Federal Express or other reputable overnight courier service or
upon the expiration of three (3) days after the date of posting, if mailed by
certified mail return receipt requested, postage prepaid, to the parties at the
following addresses:

 
-4-

--------------------------------------------------------------------------------

 


 
 
(i)  If to Seller or Company:  
Willowhuasca Wellness, Inc.
9116 Byron Avenue
Surfside, Florida 33154

                                                      


 
(ii)  If to Buyer:
Narayan Capital Funding Corp.
9116 Byron Avenue
Surfside, Florida 33154



(2) Any party may change the address to which notices, requests, demands or
other communications to such party shall be delivered or mailed by giving notice
thereof to the other parties hereto in the manner provided herein.


8.2 Counterparts; Entire Agreement.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same agreement.  This Agreement supersedes
all prior discussions and agreements between the parties with respect to the
subject matter hereof, and this Agreement contains the sole and entire agreement
among the parties with respect to the matters covered hereby.  This Agreement
shall not be altered or amended except by an instrument in writing signed by or
on behalf of all of the parties hereto.


8.3 Governing Law.  The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida.


8.4 Successors and Assigns; Assignment.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, and successors; provided, however, that no
party hereto may assign this Agreement or any of its rights hereunder, in whole
or in part, except upon the prior written consent of the other parties hereto.


















[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





 
-5-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




SELLER:


WILLOWHUASCA WELLNESS, INC.




By:  /s/ Colleen
Foyo                                                                           
     Colleen Foyo, President


COMPANY:


ALCHEMICAL CAPITAL CORP.




By:  /s/ Colleen
Foyo                                                                           
     Colleen Foyo, President


BUYER:


NARAYAN CAPITAL FUNDING CORP.




By:  /s/ Robert
Papiri                                                                           
     Robert Papiri, President





 
-6-

--------------------------------------------------------------------------------

 
